DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Soliman et al (US 20100313605).

Regarding claims 1, 5 and 6,  Soliman teaches a glass direct roving forming from plurality of  standard Type 30 roving SE4121 3000 tex glass strands, where  filament diameter is 19 um  (see 0052). Preferably, the continuous multifilament strand may have a bundle from 2000 to 5000 glass filaments/strand (see 0024). 
Next, the glass direct roving impregnated with polypropylene that has passed through the impregnation tank is cooled while being conveyed, and cut into a length of 6 mm to obtain the glass long fiber reinforced thermoplastic resin pellets (LFT pellets) of Example 1 (see 0084).


Finally, the glass roving above undergo step of impregnation with polypropylene, sheathing in extruder and cut to the pellets (see Examples 1-5 at 0052-0053).
Soliman discloses that in order to increase a compatibility of the glass fiber and thermoplastic matrix, such coupling agents as organofunctional silanes are used (see 0021).

In turn, instant Application uses bundle of 4000 filaments with diameter of 18.7 um modified with silane coupling agent.  The glass direct roving of Example 1 having a mass of 2800 tex (see Example 1). The fibers are  impregnated with polypropylene or polyamide, processed and then cut into pellets.

Soliman does not teach physical properties of the composition  above as recited in claims 1-4. 

However,  since both Soliman’s and instant Application’s fibers have the same physical parameters (i.e. filament diameter, a number of glass filaments bundled and a mass of glass direct roving), they inherently have the  same physical properties. 

Alternatively, it would have been obvious to a person of ordinary skills in  the art to expect the same properties from Soliman’s and instant Application’s fibers, since they have the same or analogous compositions.

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765